                   Case 20-11602-BLS                Doc 16        Filed 06/19/20          Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 11

    FACTOM, INC.,1                                              Case No. 20-11602 (BLS)

                              Debtor.                           Obj. Deadline: July 3, 2020 at 4:00 p.m. (ET)
                                                                Hearing Date: July 16, 2020, at 11:00 a.m. (ET)


                                 NOTICE OF MOTIONS AND HEARING

             PLEASE TAKE NOTICE that, on June 19, 2020, the above-captioned debtor and debtor-

in-possession (the “Debtor”) filed the following motions:

             1.    Motion to Authorize Payment of Premium Financing Obligations [D.I. 7];

             2.    Motion to Establish Deadline to File Proofs of Claim [D.I. 8];

             3.    Motion to Reject Lease or Executory Contract [D.I. 9];

             4.    Motion for Order Establishing Confirmation Hearing, Setting Related Deadlines,
                   and Approving Form of Ballot and Notice [D.I. 10];

             5.    Motion to Employ Amini LLC as Counsel to the Debtor [D.I. 11]; and

             6.    Motion to Employ Klein LLC as Delaware Counsel to the Debtor [D.I. 12].

             PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

must be in writing, filed with the Clerk of the Bankruptcy Court and served upon and received by

the undersigned proposed counsel for the Debtor on or before July 3, 2020 at 4:00 p.m. (Eastern

Time).

             PLEASE TAKE FURTHER NOTICE that if any objections to the Motions are received,

the Motions and such objections shall be considered at a hearing before the Honorable Brendan L.

Shannon, United States Bankruptcy Judge for the District of Delaware, at the Bankruptcy Court,



1         The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750. The last 4 digits of its
taxpayer identification number are 6915.
              Case 20-11602-BLS       Doc 16    Filed 06/19/20    Page 2 of 2



824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801, on July 16, 2020,

at 11:00 a.m. (Eastern Time).

       PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE

MOTION ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH

THIS NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE

MOTION WITHOUT FURTHER NOTICE OR HEARING.

Dated: June 19, 2020
       Wilmington, Delaware
                                                 /s/ Julia Klein
                                                 Julia Klein (DE 5198)
                                                 KLEIN LLC
                                                 919 North Market Street, Suite 600
                                                 Wilmington, Delaware 19801
                                                 (302) 438-0456
                                                 klein@kleinllc.com

                                                 - and –

                                                 Jeffrey Chubak (pro hac vice)
                                                 AMINI LLC
                                                 131 West 35th Street, 12th Floor
                                                 New York, New York 10001
                                                 (212) 490-4700
                                                 jchubak@aminillc.com

                                                 Proposed Attorneys for the Debtor
